IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE,
Cr. I.D. No. 1805011554

v. §

BRENT M. HARRIS, SR.,

Defendant.

Submitted: April 8, 201 9
Decided: April 1 1, 2019

ORDER

Upon Defendant’s Motion to Suppress.
Denied.

Sean A. Motoyoshi, Esquire of the Department of Justice, Dover, Delaware; attorney
for the State.

Suzanne MacPherson-Johnson, Esquire of the Offlce of the Public Defender, Dover,
Delaware; attorney for the Defendant.

WITHAM, R.J.

State v. BrentM Harris, Sr.
Cr. I.D. No. 1805011554
April ll, 2019

INTRODUCTION
Presently before the Court is Defendant Brent M. Harris (hereinafter

“Defendant”) and his Motion to Suppress.l

After carefully considering the
Defendant’s motion, the State’s response in opposition, and oral arguments made at
the suppression hearing, it appears to the Court that:
FACTUAL AND PROCEDURAL BACKGROUND

l. On May 18, 2018 at approximately 5:50 p.m., Delaware State Trooper
Corporal Demalto (hereinafter “Cpl. Demalto”), observed a light blue Buick Le Sabre
with a Maryland registration, traveling westbound on Delaware State Route 42
(hereinafter “Route 42") west of Cheswold, Delaware. Cpl. Demalto was on the
lookout for a Buick that matched that description from a report that it had been
previously observed by the members of the Governor’s Task Force at a Wal-Mart
located at 36 Jerome Driver, in Dover, Delaware, as part of an ongoing criminal drug
investigation2

2. As Cpl. Demalto began to follow the Buick, he observed that it was
following a preceding Sports Utility Vehicle (hereinafter “SUV”) “within a

 

l At the hearing, both the Defendant and the State agreed that the only issue that the
Defendant raises in his motion is in regard to the lawfulness of the traffic stop conducted by Cpl.
Demalto. Accordingly, the Court’s order will concern itself only with that issue.

2 Cpl. Demalto testified at the suppression hearing that references to that criminal
investigation were omitted from his report regarding the Defcndant’s traffic stop and subsequent
arrest in an attempt to not compromise that investigation

2

State v. Brent M. Harris, Sr.
Cr. I.D. No. 1805011554
April ll, 2019

dangerously close proximity.”3 Cpl. Demalto testified that he estimated that the Buick
was less than one car length from the SUV, consistently tapping his brakes, and
swerving from side to side.

3. After approximately four miles, Cpl. Demalto observed the Buick pass the
SUV on its right hand side as the SUV Was attempting to make a left hand turn,
without utilizing its right turn signal. As a result of this, and his previous
observations, Cpl. Demalto initiated a traffic stop on the Buick. As a result of the
traffic stop, the Defendant, the driver and sole occupant of the Buick, was arrested
and charged With, amongst other drug related charges: (1) 1 count of Following a
Vehicle Too Closely, a violation of 21 Del. C. § 4123; and (2) 1 count of No Turn
Signal, a violation of 21 Del. C. § 4155.4

4. The Defendant subsequently filed this untimely motion to suppress on
February 11, 2019, moving to suppress all evidence seized as a result of Cpl.
Demalto’s alleged illegal search.5 The State’s response in opposition was filed on

March 12, 2019. A suppression hearing, including oral arguments, was held on April

 

3 Police Report, Cpl. Demalto, May 18, 2018.

4 The Defendant was also charged with various drug offenses as the result of the traffic stop
including: (1) 1 count of Drug Dealing, a felony, in violation of 16 Del. C. § 4752(1); (2) l count
of Aggravated Possession, a felony, in violation of 16 Del. C. § 4752(3); (3) 1 count of Possession
of Drug Paraphernalia, a misdemeanor, in violation of 16 Del. C. § 4771 (a); (4) l count of
Possession of Marijuana, a civil violation, in violation of 16 Del. C. § 4764©. These charges are not
presently challenged by the Defendant.

5 See D. Mot. to Suppress (This Court granted the Defendant’s motion to file out of time on
February 15, 2019.).

State v. Brent M. Harris, Sr.
Cr. I.D. No. 1805011554
April 11, 2019

8, 2019 and the Court reserved its decision at that time.
PARTIES CONTENTIONS
5. The Defendant argues that the traffic stop conducted by Cpl. Demalto was
pretexual and made in furtherance of a criminal investigation and surveillance
associated with that investigation, rather than any traffic infraction observed by Cpl.
Demalto. He specifically argues that since Cpl. Demalto had no probable cause to
believe the Defendant had violated a traffic law, the stop was not reasonable or
justified and any evidence seized as a result must be suppressed6
6 . The State, in oppositiou, contends that Cpl. Demalto developed a reasonable,
articulable suspicion to stop the Defendant’ s vehicle based on his observations of the
Buick following at an unsafe distance behind the SUV and swerving side to side on
Route 42.7
STANDARD OF REVIEW
7. On a motion to suppress evidence seized during a warrantless search, the
State bears the burden of establishing that the challenged search or seizure did not

violate the rights guaranteed a defendant by the United States Constitution, the

 

6 1d.at1[6.

7 St. Reply at 11 5 (At the hearing, Cpl. Demalto testified that the Defendant’s failure to utilize
a turn signal while passing the SUV was further grounds for the traffic stop. The State further argued
that failure on behalf of the Defendant, fiirther established reasonable grounds that the traffic stop
was lawful.).

State v. BrentM. Harris, Sr.
Cr. I.D. No. 1805011554
April 11, 2019

Delaware Constitution, and Delaware statutory law.8 The burden of proof on a motion
to suppress is proof by a preponderance of the evidence9
DISCUSSION

8. Based upon the narrowing of the issues raised at the suppression hearing,
the Court’s sole task today is to determine whether Cpl. Demalto developed
reasonable, articulable suspicion to conduct a lawful traffic stop of the Defendant on
May 18, 2018. Here, the Court finds that he did have such reasonable, articulable
suspicion and, thus, the traffic stop was lawful.

9. A traffic violation, even if minor, is justification for a traffic stop and
arrest.10 However, the traffic stop must be supported by reasonable, articulable
suspicion of criminal activity.ll Violation of traffic laws constitutes such a
reasonable, articulable suspicion.12

10. At a suppression hearing, the trial judge sits as the trier of fact, and

 

8 State v. Coursey, 136 A.3d 316, 321 (Del. Super. 2016) (citing Hunter v. State, 783 A.2d
558, 560-61 (Del. 2001).

9 Id.
10 See Atwater v. City ofLago Vista, 532 U.S. 318, 354 (2001).

ll Howard v. Stare, 931 A.2d 43 7, 2007 WL 2310001, at *2 (Del. 2007) (Table); see also 21
Del. C. § 802 (authorizing a police officer “to make an administrative stop for purposes of enforcing
a civil traffic statute, upon a reasonable and articulable suspicion that a violation of such statute has
occurred.”).

12 Id.

State v. Brem‘ M. Harris, Sr.
Cr. I.D. No. 1805011554
April 11, 2019

determines the credibility of witnesses. 13 In this case, Cpl. Demalto testified that after
acquiring the Buick, he observed the Defendant’s previously mentioned traffic
violations. In Delaware, that constitutes reasonable, articulable suspicion.14

11. Because the Court concludes Cpl. Demalto was authorized to stop the
Defendant based on suspected traffic violations that he observed, this Court need not
address the Defendant’S pretexual argument. As this Court stated in State v. Rickara's,
“as long as [an] officer is making the traffic stop based on a violation of the traffic
code that he has observed, any pretexual reason or actual motivations that might also
be involved in the officer’s actions are irrelevant.”15

12. Assuming arguendo that the Court did consider the Defendant’s pretexual
argument, our Supreme Court has stated that the “deterrnination of reasonable
suspicion must be evaluated in the context of the totality of the circumstances as
viewed through the eyes of a reasonable, trained police officer in the same or similar
circumstances, combining objective facts with such an officer’s subjective
interpretation of those facts.”16

13. Under that standard, the Court would still find that Cpl. Demalto, a nine

year law enforcement veteran, had reasonable, articulable suspicion to stop the

 

13 State v. Brinkley, 2013 WL 1225869, at *2 (Del. Super. Feb. 19, 2013) (citing Turner v.
Srare, 957 A.2d 565, 570_71 (Del. 2008)).

1‘1 See Supra n.12.
15 State v_ chkards, 2 A.3d 147, 151-52 (Del. super. 2010) affd 30 A.3d 782 (Del. 2011).

16 Jones v. State, 745 A.2d 856, 861 (Del.1999).

6

State v. Brentl\/I. Harris, Sr.
Cr. I.D. No. 1805011554
April ll, 2019

Defendant when he saw the Defendant’s vehicle following too closely to the SUV in
violation of 21 Del. C. § 412 and failing to use his turn signal in violation of 21 Del.
C. § 4155. Thus, the Court must deny the Defendant’s motion.
CONCLUSION
14. Based on the foregoing reasons, the Defendant’s Motion to Suppress is

DENIED.

 

IT IS SO ORDERED.
Hon. William L. Witham, Jr.
Resident Judge
WLW/dmh

oc: Prothonotary
cc: Sean A. Motoyoshi, Esquire
Suzanne MacPherson-Johnson, Esquire